DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-4, 6-11, 13-18 and 20 are presented for examination/allowance. 

3.	Claims 5, 12 and 19 have been canceled, and claims 1, 8, and 15 have been amended.

4.	This allowance of application 16/409452 is in response to Applicant’s amendments and remarks filed on February 24, 2021.


Claim Interpretation

5.	Claim 1 recites “specialized metadata tag.”  Instant specification [0003] states “each of the one or more social media messages may include a generalized metadata tag and the one or more social media messages may be categorized as a generalized group,” [0019] states “the first specialized metadata tag may be associated with a geographical location,” [0021] states “the specialized metadata tags may be even more specific than what was exemplified” and “Portland’s basketball center and the specialized metadata tag may be ‘PortalandBasketballHighlight,’ “ [0023] states “one specialized group may be for user’s who posted ‘#1’ while in Washington and each of the posts may now have the specialized hashtag:  ‘Washignton#1’,“ [0051] & item 304 in fig 3 state “if [] one or more messages do exceed a generalized threshold, the method 300 proceeds to operation 306,” and [0052] & item 306 in fig 3 state “at operation 306, the processor generates a first specialized metadata tag from a first set of social media messages included in the one or more social media messages.”  Based on support from the instant specification [0051], item 304 of fig 3, [0052], item 306 of fig 3 explanation of “generating a first specialized metadata tag” and a definition support from Merriam-Webster dictionary defining “specialize” as “to concentrate one’s efforts in a special activity, field, or practice,”  the recited “specialize” and/or “specialized” are clearly the minimum/exceeded threshold (i.e., Bastide et al., US Pub 20150281163 [0028] “threshold” and instant specification [0051] [0052] “threshold”) that provides/generates/identifies a specialized metadata tag.   This interpretation/definition is applied to all the claims.  

6.	Claim 15 recites “a computer program product comprising a computer readable storage medium.”  Instant specification [0088] states “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as” where this features excludes “transitory” signal and the claimed “computer readable storage medium” is read as “non-transitory computer readable storage medium.  This applied to claims 15-18 and 20.

Reason for Allowance
7.	Claims 1, 8 and 15 of the present invention are directed towards a processor analyzing a Social Media (SM) message(s) from an SM platform(s).  Each of the SM message(s) includes a generalized Metadata Tag (MT).  The SM message(s) are categorized as a Generalized Group (GG).  The GG determines that an SM message(s) exceeds a generalized threshold.  A 1st specialized MT is generated for a 1st set of SM messages included in the SM message(s).  Based on the 1st specialized MT, the 1st set of the SM message(s) are partitioned into a Specialized Group (SG) within the GG.  A user(s) associated with the 1st set of SM message(s) is directed to the SG.  A 1st user who supplied a 1st message in the 1st set of SM messages is identified from the 1st set of SM messages.  The 1st message is identified from a temporal MT.  The 1st user is designated as a mediator for the SG.  Independent claims 1, 8 and 15 each identify the uniquely distinct combination of features:
analyzing, by a processor, one or more social media messages from one or more social media platforms 
wherein each of the one or more social media messages includes a generalized metadata tag 
wherein the one or more social media messages are categorized as a generalized group
determining, from the generalized group, that the one or more social media messages exceeds a generalized threshold
generating a first specialized metadata tag for a first set of social media messages included in the one or more social media messages
partitioning, based on the first specialized metadata tag, the first set of the one or more social media messages into a specialized group within the generalized group
directing one or more users associated with the first set of social media messages to the specialized group.
identifying, from the first set of social media messages, a first user who supplied a first message in the first set of social media messages
wherein the first message is identified from a temporal metadata tag
designating the first user as a mediator for the specialized group.


8.	Regarding allowable claims 1, 8 and 15 presented above, the closest prior art (Bastide et al., US Pub 20150281163; Geisner et al., US Pub 20130177296; Patel, US Pub 20170091827; Lindsay et al., US Pub 20170201774; and DeLugas et al., US Pub 20100131328) disclose although separately the following features.  Messaging on online social networks.  Recordings tagged with a generated set of metadata tags.  The temporal metadata tag.  And, designating a mediator of a specialized group.  Nowhere do the prior art disclose the unique combination of elements listed above.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
May 3, 2021